      Case
        Case
           1:20-cv-08848-PGG-SDA
              1:20-cv-08848-SDA Document
                                  Document
                                         25 24Filed
                                                 Filed
                                                    04/21/21
                                                       04/20/21Page
                                                                 Page
                                                                    1 of1 1of 1


                                                                    Littler Mendelson, P.C.
                                                                    900 Third Avenue
                                                                    New York, NY 10022.3298




                                                                    James F.Horton
                                                                    212.583.2688 direct
                                                                    212.583.9600 main
April 20, 2021                                                      jfhorton@littler.com
                                     MEMO ENDORSED:
                                     The conference scheduled for April 22, 2021 is adjourned
                                     sine die.
VIA ECF

Hon. Paul G. Gardephe
United States District Court
Southern District of New York
500 Pearl Street                                     Dated: April 21, 2021
New York, NY 10007

                 Re:   Almonte, et al. v. Washington Heights Wireless, Inc., et al.,
                       Case No. 20-cv-8848 (PGG)(SDA)

Dear Judge Gardephe:

       This firm represents Defendants in the above referenced action. We write, jointly with
counsel for Plaintiffs, to inform the Court that the parties have agreed to all terms of the
Settlement Agreement. We are in the process of obtaining all necessary signatures and tax
documents. A motion for approval of the Settlement Agreement will be submitted within ten
(10) days pursuant to the Settlement Agreement.

       As such, the parties respectfully request that the Court adjourn the conference currently
scheduled for April 22, 2021 at 10:45 a.m.

       Thank you for your time and consideration of this request.


                                              Respectfully submitted,

                                              /s/ James F. Horton

                                              James F. Horton


cc:    All Counsel (via ECF)
